Citation Nr: 1307196	
Decision Date: 03/04/13    Archive Date: 03/11/13

DOCKET NO.  10-18 651	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a right elbow disability.

2.  Entitlement to service connection for a benign asymmetric density, right upper breast (claimed as chest condition).

3.  Entitlement to service connection for bilateral hearing loss.

4.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran
ATTORNEY FOR THE BOARD

M. Purdum, Counsel


INTRODUCTION

The Veteran served in the Air Force reserves from June 1968 to January 1974, and had a period of active duty from July 21, 1968, to February 21, 1969.

This appeal to the Board of Veterans' Appeals (Board) is from a January 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, mailed to the Veteran in February 2009, which denied entitlement to service connection for the disabilities on appeal.

In October 2012, the Veteran testified, accompanied by an observer, before the undersigned Veterans Law Judge, seated at the RO in St. Petersburg, Florida.  At that time, the Veteran submitted additional evidence, with a waiver of RO consideration of the same.  A transcript of the hearing has been associated with the claims file. 

In his October 2008 statement, the Veteran asserted entitlement to service connection for a scarred esophagus.  There is no indication that the RO as the Agency of Original Jurisdiction (AOJ) has initially adjudicated this claim.  Since the Board does not have jurisdiction over the raised claim, it is referred to the RO for appropriate development and consideration.  See Godfrey v. Brown, 7 Vet. App. 398 (1995) (the Board generally does not have jurisdiction over an issue not yet adjudicated by the RO).

The issues of entitlement to service connection for a benign asymmetric density, right upper breast, bilateral hearing loss, and tinnitus, addressed in the REMAND portion of the decision below, are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.

FINDING OF FACT

At the time of the October 2012 Board hearing, the Veteran withdrew his appeal concerning the issue of entitlement to service connection for a right elbow disability.


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal as to the issue of entitlement to service connection for a right elbow disability have been met.  38 U.S.C.A.              § 7105(b)(2) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2012).


REASONS AND BASES FOR FINDING AND CONCLUSION

Withdrawal

A Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. §§ 20.202, 20.204(b).  Withdrawal may be made by the appellant or by his authorized representative, except that a representative may not withdraw a Substantive Appeal filed by the appellant personally without the express written consent of the appellant.  38 C.F.R. § 20.204(c). 

The Veteran's Substantive Appeal, dated in March 2010, perfected his appeal as to the issue of entitlement to service connection for a right elbow disability, as identified in the January 2010 Statement of the Case (SOC).  During the October 2012 hearing before the Board, the Veteran stated that he was withdrawing his appeal as to the issue of entitlement to service connection for a right elbow disability.  The Board finds that the Veteran's statement indicating his intention to withdraw the appeal as to this issue, once transcribed as a part of the record of his hearing, satisfies the requirements for the withdrawal of a Substantive Appeal.  Tomlin v. Brown, 5 Vet. App. 355 (1993) (a statement made during a personal hearing, when later reduced to writing in a transcript, constitutes a Notice of Disagreement (NOD) within the meaning of 38 U.S.C. § 7105(b)).

As the Veteran has withdrawn his appeal as to the issue of entitlement to service connection for a right elbow disability, there remain no allegations of errors of fact or law for appellate consideration concerning this issue.  The Board therefore has no jurisdiction to review the issue.  Accordingly, the issue of entitlement to service connection for a right elbow disability is dismissed without prejudice.


ORDER

The appeal concerning the issue of entitlement to service connection for a right elbow disability is dismissed without prejudice.


REMAND

Additional development is needed prior to further disposition of the remaining claims of entitlement to service connection for a benign asymmetric density, right upper breast, bilateral hearing loss, and tinnitus.

The Veteran asserts entitlement to service connection for a benign asymmetric density, right upper breast, on the basis that he incurred such during active service.  In his October 2008 statement, the Veteran reported that in late 1968, he was hit in the right breast while playing basketball and later, within days, developed a mass.  He reported that he was treated during service for the same and there was a discussion as to whether such was cancerous and required removal.  He reported that his private physicians at home determined that such was benign and removal was not necessary.  

Indeed, his service treatment records dated in September 1968 indicate that the Veteran complained of tenderness in the chest, on the right, for one year.  He presented with a gynecomastic right breast, with tenderness, and no signs of active inflammation.  No diagnosis was rendered.  His service treatment records dated in October 1968 indicate that the Veteran presented for additional treatment.  The treament provider noted that such was probably chronic cystic mastitis and referred the Veteran to the General Surgery Clinic.  Report of an October 1968 General Surgery Clinic consultation indicates that the Veteran was admitted for biopsy; however, the diagnosis is illegible.  There is a notation that indicates that the physician wished to rule out chronic cystic mastitis (doubt).  Results of any biopsy or further treatment are not of record.  The Board notes here that while the September 1968 service treatment record indicates that the Veteran had experienced tenderness in the right breast for one year, the Veteran asserts that he injured his right breast and within days developed the mass for which he sought in-service treatment.  

The Veteran underwent VA examination in January 2009.  Physical examination revealed diffuse fibrous tissue of the breast, greater on the right.  Mammography revealed a benign asymmetric density within the right upper outer breast; and ultrasound testing was silent for any abnormalities.  The Veteran was diagnosed with a benign asymmetric density, and the examiner reported that a problem associated with the diagnosis was chronic cystic mastitis.  The examiner opined that the Veteran's benign asymmetric density was not related to his in-service mastitis, and that the Veteran's condition was benign and did not meet the criteria for mastitis.  

It remains unclear to the Board if the Veteran has a diagnosed disability related to his right breast.  It appears that the Veteran has been diagnosed with a laboratory finding, a benign asymmetric density; however, the issue is complicated by the fact that the 2009 VA examiner reported that a problem associated with the diagnosis was chronic cystic mastitis.  The Board may not base a decision on its own unsubstantiated medical conclusions.  Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  Medical comment is thus required to clarify the VA examiner's findings as to whether the Veteran indeed has chronic cystic mastitis, or if his benign asymmetric density is a diagnosed disability related to the right breast.  In this regard, a sufficient medical opinion as to whether any diagnosed disability of the right breast is etiologically related to the Veteran's in-service complaints is required.  Once VA undertakes the effort to provide an examination when developing a service-connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Thus, on remand, the AMC must obtain a supplemental opinion.

On this issue, the Veteran submitted an undated private opinion from an unidentified private provider.  The provider indicated that the Veteran's cystic mastitis is related to an onset of events while in service, as caused by or the result of the cystic mastitis that developed while serving.  The provider noted that he or she had reviewed the Veteran's service treatment records.  The provider's rationale for his or her opinion, that cystic mastitis developed during service, is not sufficient.  There is no definitive diagnosis of chronic cystic mastitis during service, and there remains a question as to whether the Veteran currently has cystic mastitis.  The private provider did not report that he or she had treated or was treating the Veteran for cystic mastitis, nor did he or she provide treatment records related to any post-service right breast complaints.  

 In his October 2008 statement, the Veteran reported that he saw Drs. Walshe and Daly when he returned home from service and the physicians provided the second opinions that his condition was benign and removal of the right breast was not necessary.  He also reported that he saw Dr. Singh for a nerve disability of the right arm related to sleep postures developed to alleviate the pain in his right breast.  Private treatment records from these physicians may serve as relevant evidence in the current appeal.  On remand, the Veteran should be afforded the opportunity to supplement the record with his private treatment records from the provider who offered the undated nexus opinion, and/or any other private provider, or authorize VA to obtain such records.  

As to the Veteran's claims of entitlement to service connection for bilateral hearing loss and tinnitus, he asserts entitlement to service connection on the basis that such are related to his in-service noise exposure.  In his October 2008 statement, he reported that he was a weapons controls systems mechanic on fighter aircraft and spent time on the flight lines, without hearing protection.  At his Board hearing, he reported that, during service, after a hearty day of working on the flight line, he heard a loud buzzing in his head when he went home.  He reported that he failed a post-service hearing test.  He also reported that his post-service occupation in a factory was in an office-setting and he was issued hearing protection any time he went on the factory floor.  

The Veteran's service treatment records are silent for complaint, treatment, or diagnosis of bilateral hearing loss or tinnitus.  However, a September 1968 Hearing Conservation Data document indicates that the Veteran presented with bilateral hearing acuity within normal limits, and the Veteran was exposed to hazardous noise levels resulting from trainer operations.  A notation also indicates that the Veteran had previous occupational experience in a screw machine factory, for three years, to which the Veteran attributed his hearing level.  The Veteran also reported tinnitus following such noise exposure.  

Hearing loss disability is defined by regulation.  For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2012).

On VA examination in January 2009, objective findings revealed that the Veteran's pure tone thresholds, in decibels, for the right ear were 10, 15, 15, 30, 35, and for the left ear were 10, 15, 15, 50, 50, both measured at 500, 1000, 2000, 3000, and 4000 Hertz, respectively.  Speech recognition ability was 96 percent in the right ear and 94 percent in the left ear.  As he did not demonstrate an auditory threshold in any of the specified frequencies of 40 decibels or greater, auditory thresholds in at least three of the specified frequencies of 26 decibels or more, or a speech recognition score of less than 94 percent; only the Veteran's left-ear hearing loss meets the VA requirements for consideration as a disability. 

At the time of his examination, the Veteran reported his in-service noise exposure on the flight line and reported that he had post-service occupational noise exposure, without hearing protection, at assembly plants.  He reported that his tinnitus began three or four years prior.  The examiner opined that the Veteran's hearing loss and tinnitus were less likely than not related to the Veteran's in-service noise exposure.  She reasoned that the onset of tinnitus in the last three or four years was coincident to the incurrence of a severe neck injury from a motor vehicle accident.  She further cited medical studies and reasoned that the Veteran's service treatment records revealed normal hearing acuity. 

It appears that the examiner based her negative opinion on the fact that the Veteran's service treatment records do not demonstrate hearing loss.  The absence of in-service evidence of hearing loss is not fatal to a claim for service connection.  Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of a current hearing loss disability (i.e., one meeting the requirements of 38 C.F.R. § 3.385 (2012), as noted above) and a medically sound basis for attributing such disability to service may serve as a basis for a grant of service connection for hearing loss. Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  Further, she did not have the opportunity to consider the Veteran's lay statements as to in-service tinnitus.  Once VA undertakes the effort to provide an examination when developing a service-connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  Barr, 21 Vet. App. 303, at 311.  Thus, on remand, the AMC must conduct further evidentiary development.

The Board notes that the Veteran submitted an undated private opinion from an unidentified private provider.  The provider opined that the Veteran's tinnitus and hearing loss are related to an onset or events while in service as most likely caused by or a result of loud noise exposure while serving.  The provider noted that he or she had reviewed the Veteran's treatment records since separation from service.  
Significantly, the provider did not review the Veteran's service treatment records which evidence his in-service bilateral hearing acuity, without complaint, treatment, or diagnosis of bilateral hearing loss or tinnitus, and his pre-service occupational noise exposure with report of tinnitus.  The private provider did not report that he or she had treated or was treating the Veteran for bilateral hearing loss or tinnitus, nor did he or she provide treatment records related to any post-service audiological complaints or testing.    

While the Veteran did not demonstrate right-ear hearing loss that meets the VA requirements for consideration as a disability on VA examination, it is possible that the private provider who submitted the undated nexus opinion and specifically reported that he or she reviewed the Veteran's post-service treatment records has record of audiological testing that may reveal more severe right-ear hearing loss.  
Private treatment records from this physician may serve as relevant evidence in the current appeal.  On remand, the Veteran should be afforded the opportunity to supplement the record with his private treatment records from the provider who offered the undated nexus opinion, and/or any other private provider, or authorize VA to obtain such records.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and inform him that he identified Drs. Walshe, Daly, and Singh, as potential sources of relevant private treatment records related to his claim of entitlement to service connection for a benign asymmetric density, right upper breast.  Inform him that the undated nexus opinions as to his claims of entitlement to service connection for a benign asymmetric density, right upper breast, bilateral hearing loss, and tinnitus, were submitted by unidentified private providers and were insufficient.  Provide him VA Forms 21-4142, Authorization and Consent to Release Information to VA, in order to obtain any identified and authorized private treatment records.  Advise the Veteran that he may submit his private treatment records if he so chooses.  If a negative response is received from any treatment provider, or if no response is received, the claims file should be properly documented in this regard and the Veteran should be so informed and provided an opportunity to submit the records himself.  Any and all efforts to secure such records must be properly documented in the claims file. 

2.  After the development directed above is completed, forward the Veteran's claims file to the examiner who conducted the VA examination of the Veteran's right breast in January 2009.  

(a)  The examiner must specifically discuss whether the findings of a benign asymmetric density, right upper breast, represent a clinical diagnosis of a disability of the right breast, and specifically comment upon his prior notation that a problem associated with the Veteran's benign asymmetric density, right upper breast, was chronic mastitis.  To be clear, the examiner must confirm if the Veteran has any diagnosed disability of the right breast, including cystic mastitis.

(b)  If the examiner finds that there is a diagnosed disability of the right breast, the examiner must opine as to whether it is at least as likely as not (at least a 50 percent probability) that such was incurred in service or is related to any incident of service, specifically including his 1968 tender enlargement of the right breast.

As to each requested opinion, the examiner should consider the Veteran's statements regarding his in-service injury and complaints.  


3.  After the development directed above is completed, the Veteran should be scheduled for a VA audiological examination.  The examiner should be provided with  the Veteran's claims file.  

The examiner must opine as to whether it is at least as likely as not (at least a 50 percent probability) that the Veteran has current hearing loss. If so, the examiner should specify whether hearing loss impacts one or both ears and whether such constitutes sensorineural hearing loss.  Whether it is at least as likely as not that any current hearing loss  or tinnitus is related to service to include noise exposure therein?  

As to each requested opinion, the examiner should consider the Veteran's statements regarding his in-service noise exposure, and any statements of continuous hearing loss symptoms after service.  

The claims file, to include a copy of this Remand, should be made available to the examiners for review in conjunction with the opinions or examinations, and the examiners should note such review.  A complete rationale should be provided for all opinions given.  The opinions should be based on examination findings, historical records, and medical principles.  The examiners should fully articulate a sound reasoning for all conclusions made. If the requested opinions cannot be provided without resorting to mere speculation, the examiners should so state but, more importantly, explain why an opinion cannot be provided without resorting to speculation, as merely stating this will not suffice. 

The claims file must be properly documented regarding any notifications to the Veteran as to any scheduled examination.

4.  Then, after ensuring any other necessary development has been completed; readjudicate the Veteran's claims, considering any additional evidence added to the record.  If the action remains adverse to the Veteran, provide the Veteran and his representative with a Supplemental Statement of the Case (SSOC) and allow the Veteran an appropriate opportunity to respond thereto. Thereafter, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The purpose of the examination that may be requested subsequent to this remand is to obtain information or evidence (or both) which may be dispositive of the appeal.  Therefore, the Veteran is hereby placed on notice that pursuant to 38 C.F.R. § 3.655 (2012) failure to cooperate by not attending any requested VA examination may result in an adverse determination.  See Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A.      §§ 5109B, 7112 (West Supp. 2012).  


______________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


